      Case 1:19-cv-00296-KWR-GJF Document 27 Filed 04/09/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO


JOHN WILCOX,

       Plaintiff,

v.                                                                No. 1:19-cv-00296-KWR-GJF


R. MARTINEZ, et al,

       Defendants.


                 ORDER OF REFERENCE RELATING TO BANKRUPTCY
               APPEALS, SOCIAL SECURITY APPEALS, PRISONER CASES,
                 AND IMMIGRATION HABEAS CORPUS PROCEEDINGS

       Pursuant to the provisions of 28 U.S.C. § 636 (b)(1)(B), (b) (3) and Virginia Beach Federal

Savings & Loan Association v. Wood, 901 F.2d 849 (10th Cir. 1990), this case is referred to

MAGISTRATE JUDGE GREGORY J. FOURATT to conduct hearings, if warranted,

including evidentiary hearings, and to perform any legal analysis required to recommend to the

Court an ultimate disposition of the case.     The Magistrate Judge shall submit an analysis,

including findings of fact, if necessary, and recommended disposition, to the District Judge

assigned to the case, with copies provided to the parties.       The parties shall be given the

opportunity to object to the proposed findings, analysis and disposition as described in 28 U.S.C.

§ 636(b)(1).    Objections shall be filed within fourteen (14) days of the date of entry of the

proposed disposition.

       IT IS SO ORDERED.


                                                 _____________________________________
                                                 KEA W. RIGGS
                                                 UNITED STATES DISTRICT JUDGE
